In this case the appellant was convicted in the County Court of Collin County, of the offense of petty theft, and his punishment fixed at confinement in the county jail for a term of one year.
The Assistant Attorney General has filed a motion to dismiss the appeal in this case, because of the fact that the record contains no notice of appeal. An inspection of the record shows that the ground of this motion is well taken. Narsingle v. State, 146 S.W. Rep., 934.
The State's motion is sustained, and the appeal is dismissed.
Dismissed.